          Case 18-13326          Doc 55       Filed 02/27/19 Entered 02/27/19 13:16:48                    Desc Main
                                                 Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: John J Fecarotta                                          )       Case no. 18-13326
                                                                 )
                                                                         Chapter 13
                                                                 )
                                                Debtor
                                                                 )       Judge: Janet S. Baer
                                                                 )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


     John J Fecarotta                                                                 Sulaiman Law Group
     6293 Woodward Ave                                                                2500 S Highland Ave #200
     Downers Grove, IL 60516                                                          Lombard,IL 60148


      Please take notice that on Friday, March 29, 2019 at 9:15 am, a representative of this office shall appear before the
      Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL 60134
      and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
      discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
      may wish to consult one.)

      I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
      Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
      Wednesday, February 27, 2019.
                                                                              /s/ Louise Karmia

                                                                              For: Glenn Stearns, Trustee

                       MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

     Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307(c)
     (6), and in support thereof, states the following:

     1. The debtor filed a petition under the Bankruptcy Code on May 07, 2018.
     2. The debtor plan was confirmed on November 09, 2018.

         A Summary of the debtor plan follows:

         Monthly Payment:           $97.00                                   Last Payment Received:       November 14, 2018

         Amount Paid:               $1,546.00                                Amount Delinquent:                $291.00

     WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
     term of a confirmed plan, pursuant to Section 1307(c)(6).


                                                                             Respectfully Submitted;
     Glenn Stearns, Chapter 13 Trustee                                       /s/ Carolyn A. Suzzi
     801 Warrenville Road, Suite 650
     Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
     Ph: (630) 981-3888
